Case 8:18-cv-00901-MSS-AAS Document 58 Filed 03/29/19 Page 1 of 7 PageID 514




                             UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

   DONALD ANDERSON,                                                Case No.: 8:18-cv-00901-MSS-AAS

          Plaintiff,
   vs.
   THADDEUS MICHAEL BULLARD
   SR. a/k/a TITUS O’NEIL; and WORLD
   WRESTLING ENTERTAINMENT, INC.,

          Defendants.
   _____________________________________ /
                  PLAINTIFF, DONALD ANDERSON’S, MOTION FOR
                SUMMARY JUDGMENT AND MEMORANDUM OF LAW
          Plaintiff/Counter-Defendant, DONALD ANDERSON (“ANDERSON”), by and

   through undersigned counsel and pursuant to Rule 56 of the Federal Rules of Civil

   Procedure, files his Motion for Summary Judgment and Memorandum of Law directed to

   Defendant/Counter-Plaintiff, THADDEUS MICHAEL BULLARD SR. a/k/a TITUS

   O’NEIL’S (“BULLARD”), Counter-Claim (Doc. 28) and states the following:

                   UNDISPUTED FACTS AND RELEVANT PLEADINGS

          Prior to May 18, 2015, URANUS PRODUCTIONS, LLC a/k/a GORILLA

   FLICKS (“GORILLA FLICKS”) was hired by Defendant, WORLD WRESTLING

   ENTERTAINMENT, INC. (“WWE”), to develop and produce a television show for

   WWE’S programming channel/network. See, Bullard’s Counter-Claim ¶ 7.                                      The

   television show was titled “Swerved” and was intended to be a docu-reality program

   primarily featuring hidden camera pranks. Id. ¶ 9.




                                             METTS LEGAL, P.A.
          320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 58 Filed 03/29/19 Page 2 of 7 PageID 515




          On or about May 18, 2015, ANDERSON was working for GORILLA FLICKS as

   a camera man to film the television show Swerved in Virginia. See, Anderson Affidavit ¶

   5. While this episode of Swerved was being filmed, SARAYA-JADE BEVIS a/k/a

   PAIGE (“BEVIS”) gained possession of a cattle prod and began shocking numerous

   people with it, including BULLARD. Id. ¶¶ 7 and 8. BEVIS and BULLARD both work

   for the WWE as wrestling talent. See, Affidavit of Brian Terwilliger (Doc. 17-3) ¶ 14.

          ANDERSON alleges that after BULLARD was shocked with the cattle prod,

   BULLARD became enraged and intentionally attacked ANDERSON by kicking a

   camera out of ANDERSON’S hand causing ANDERSON to suffer a severe wrist injury

   that required surgery.        Accordingly, ANDERSON filed suit against BULLARD for

   Battery, Assault, Negligence, Gross Negligence, and Negligent and Intentional Infliction

   of Emotional Distress.

          BULLARD is claiming he never kicked the camera out of ANDRSON’S hand

   and filed a Counter-Claim against ANDERSON for Conspiracy to Battery, Conspiracy to

   Assault, Negligence, Gross Negligence, and Negligent and Intentional Infliction of

   Emotional Distress. All of these claims are based upon the unsupported allegation that

   ANDERSON conspired with GORILLA FLICKS to shock BULLARD with the cattle

   prod. For the reasons stated below, ANDERSON is respectfully requesting the Court

   enter a summary final judgment as to the claims raised by BULLARD against

   ANDERSON in the Counter-Claim.




                                                         2
                                             METTS LEGAL, P.A.
          320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 58 Filed 03/29/19 Page 3 of 7 PageID 516




                                      MEMORANDUM OF LAW

   I.     Standard

          A.       Summary Judgment

          Summary judgment is authorized “if the pleadings, depositions, answers to

   interrogatories, and admissions on file, together with the affidavits, if any, show that

   there is no genuine issue as to any material fact and that the moving party is entitled to a

   judgment as a matter of law.” Fed.R.Civ.P. 56(c); accord Anderson v. Liberty Lobby,

   Inc., 477 U.S. 242, 248, (1986). Summary judgment is appropriate in circumstances

   where “the evidence is such that a reasonable jury could [not] return a verdict for the

   nonmoving party.” Id.

   II.    Argument

          A.       Count I and II of the Counter-Claim for Civil Conspiracy fail as a
                   matter of law

          Under Florida law, a civil conspiracy requires: (a) an agreement between two or

   more parties, (b) to do an unlawful act or to do a lawful act by unlawful means, (c) the

   doing of some overt act in pursuance of the conspiracy, and (d) damage to plaintiff as a

   result of the acts done under the conspiracy.” Raimi v. Furlong, 702 So. 2d 1273, 1284

   (Fla. 3d DCA 1997), rev. den., 717 So. 2d 531 (Fla. 1998).

          Generally speaking, neither an agent nor an employee can conspire with his or her

   corporate principle or employer. See, Rivers v. Dillards Dept. Store, Inc., 698 So.2d

   1328, 1333 (Fla. 1st DCA 1997) citing Garrido v. Burger King Corp., 558 So. 2d 79 (Fla.

   Dist. Ct. App. 1990); Lipsig v. Ramlawi, 760 So. 2d 170 (Fla. Dist. Ct. App. 2000). An

   exception to this rule, however, is where “the agent [or employee] has a personal stake in

                                                         3
                                             METTS LEGAL, P.A.
          320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 58 Filed 03/29/19 Page 4 of 7 PageID 517




   the activities that are separate and distinct from the corporation's interest.” Greenberg v.

   Mount Sinai Med. Ctr. of Greater Miami, Inc., 629 So. 2d 252, 256 (Fla. 3d DCA 1994).

          Count I and II of BULLARD’S Counter-Claim allege that the conspiracy was

   between ANDERSON and GORILLA FLICKS. See, Bullard’s Counter-Claim ¶¶ 11, 16,

   17, 20, and 21. These counts also allege that at the time of the purported conspiracy to

   shock BULLARD, ANDERSON was an “Employee/Agent” of GORILLA FLICKS. Id.

   ¶¶ 7, 16, and 20. Based upon these allegations alone, there cannot be a conspiracy as a

   matter of law as an employee/agent cannot conspire with his or her employer. There is

   also no evidence that ANDERSON had a personal stake in BULLARD being shocked

   which was separate and distinct from any interests GORILLA FLICKS may have had.

   The undisputed facts are that the only thing ANDERSON was doing during this entire

   alleged conspiracy was filming the show Swerved, which he was hired by GORILLA

   FLICKS to do. See, Anderson Affidavit ¶¶ 5 and 9.

          Regardless of the fatal fact that an employee/agent cannot conspire with an

   employer, the undisputed facts show that ANDERSON never conspired with anyone to

   assault or commit a battery upon BULLARD. ANDERSON had no role in determining

   what pranks would be featured on that episode of Swerved and he had no role in

   determining who would be involved with the pranks being featured in that episode. Id. ¶

   6. ANDERSON did not give BEVIS the cattle prod and did not instruct anyone to give

   BEVIS the cattle prod. Id. ¶ 7.               ANDERSON did not instruct BEVIS to shock

   BULLARD with the cattle prod. Id. ¶ 8. ANDERSON never had an agreement with

   anyone for BEVIS to shock BULLARD with the cattle prod. Id.                                    Accordingly,


                                                         4
                                             METTS LEGAL, P.A.
          320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 58 Filed 03/29/19 Page 5 of 7 PageID 518




   ANDERSON was never involved with any conspiracy to shock BULLARD and the civil

   conspiracy element of “an agreement between two or more parties” cannot be satisfied.

          B.       Since ANDERSON did not conspire with anyone to shock BULLARD,

   BULLARD’S claims for Negligence, Gross Negligence and Intentional and Negligent

   Infliction of Emotional Distress fail as well.

          Count III, IV, V, and VI of BULLARD’S Counter-Claim are all based upon the

   unsupported allegation that ANDERSON conspired with GORILLA FLICKS.

   Specifically, within these counts, BULLARD alleges the following:

                   Count III – Negligence – ANDERSON knew or should have
                   known that his conspiracy with URANUS/GORILLA . . . in a
                   concerted action, to assault and commit a battery on BULLARD
                   with a cattle prod, would cause severe and serious injury to
                   BULLARD. ANDERSON breached his duty and failed to exercise
                   reasonable care commensurate with the reasonably foreseeable risk
                   of injury that conspiring to assault and commit a battery on
                   BULLARD with a cattle prod for a prank production presented.

                   Counter-Claim ¶¶ 26 and 27 (emphasis added).

                   Count IV – Gross Negligence – A reasonably prudent person
                   would know that conspiring to assault and commit a battery with a
                   cattle prod is likely to result in BULLARD being injured.
                   ANDERSON intentionally conspired to assault and commit a
                   battery on BULLARD with a cattle prod for a prank production
                   which constitutes clear and present danger amounting to more than
                   normal and usual peril. ANDERSON had chargeable knowledge
                   or awareness that his conspiracy to assault and commit a battery
                   on BULLARD with a cattle prod would cause severe and serious
                   injury to BULLARD. ANDERSON consciously disregarded
                   BULLARD’s safety when he decided to conspire to assault and
                   commit a battery on BULLARD with a cattle prod . . . .

                   Id. ¶¶ 31-34 (emphasis added).

                   Count V – Intentional Infliction of Emotional Distress –
                   ANDERSON conspired to commit illegal, obscene, acts of assault

                                                         5
                                             METTS LEGAL, P.A.
          320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 58 Filed 03/29/19 Page 6 of 7 PageID 519




                   and battery against BULLARD.

                   Id. ¶ 37 (emphasis added).

                   Count VI – Negligent Infliction of Emotional Distress -
                   ANDERSON conspired to commit illegal, obscene, acts of assault
                   and battery against BULLARD, which resulted in harm to
                   BULLARD.

                   Id. ¶ 44 (emphasis added).

          It appears clear that all of BULLARD’S claims against ANDERSON are based

   upon a conspiracy that is not supported under Florida law and that did not actually

   happen. Accordingly, the evidence is such that a reasonable jury could not return a

   verdict in favor of BULLARD on these claims.

                                               CONCLUSION

          All of BULLARD’S claims against ANDERSON are based upon this purported

   conspiracy between ANDERSON and GORILLA FLICKS that allegedly took place

   while ANDERSON was working for GORILLA FLICKS. Since the law in Florida is

   that an employee/agent cannot conspire with his or her employer and the undisputed facts

   show ANDERSON in reality never conspired with anyone, the claims raised by

   BULLARD against ANDERSON fail as a matter of law. It appears that BEVIS, who

   was a WWE talent, took it upon her own accord to go and shock BULLARD with the

   cattle prod.    Accordingly, ANDERSON is respectfully requesting this Court enter

   summary final judgment in favor of ANDERSON and against BULLARD as it pertains

   to BULLARD’S Counter-Claims.




                                                         6
                                             METTS LEGAL, P.A.
          320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 58 Filed 03/29/19 Page 7 of 7 PageID 520




                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that the foregoing was served on this 29th day of March,

   2019 through electronic mail to Daniel A. Shapiro, Esq., Cole, Scott & Kissane, P.A.,

   4301     West      Boy     Scout      Boulevard,       Suite     400,     Tampa,       Florida     33607,   at

   dan.shapiro@csklegal.com,                                          christopher.donegan@csklegal.com,

   dorice.voecks@csklegal.com and alice.hartranft@csklegal.com, Counsel for Defendant,

   WORLD WRESTLING ENTERTAINMENT, INC; and to Mario E. Torres, Esq.,

   Torres       Benet,       5308       Van       Dyke        Road,        Lutz,      Florida        33558,    at

   mariotorres@torresbenet.com and eservice@torresbenet.com, Counsel for Defendant,

   THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL.

                                                                     /s/Derek    Metts
                                                                     DEREK L. METTS
                                                                     FBN: 081708
                                                                     METTS LEGAL, P.A.
                                                                     320 Maitland Avenue
                                                                     Altamonte Springs, Florida 32701
                                                                     Tel.: 321.422.0430
                                                                     Fax.: 321.422.0499
                                                                     derek.metts@mettslegal.com
                                                                     laura.dowdell@mettslegal.com
                                                                     Counsel for Plaintiff




                                                           7
                                               METTS LEGAL, P.A.
            320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
